Exhibit 10.2

 

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT, dated as of                   , 2005 (this
“Agreement”), from Dyntek, Inc., a Delaware corporation, and Dyntek Services,
Inc., a Delaware corporation (collectively, the “Sellers”), to New England
Technology Finance, LLC, a Delaware limited liability company, as purchaser
(“Purchaser”).  Capitalized terms shall have the meanings set forth in Section 9
hereto.

 


1.             AGREEMENT.


 

(A)           PURCHASE ON INITIAL PURCHASE DATE.  FOR GOOD AND VALUABLE
CONSIDERATION CONSISTING OF THE PURCHASE PRICE, THE RECEIPT AND SUFFICIENCY OF
WHICH ARE HEREBY ACKNOWLEDGED, EACH OF THE SELLERS, BY THESE PRESENTS, DOES
IRREVOCABLY AGREE TO GRANT, BARGAIN, SELL, CONVEY, ASSIGN, TRANSFER, SET OVER
AND DELIVER UNTO PURCHASER, AND UNTO PURCHASER’S SUCCESSORS AND ASSIGNS (WITHOUT
RECOURSE, EXCEPT AS SET FORTH BELOW) FOREVER, AS OF THE DATE HEREOF (THE
“INITIAL PURCHASE DATE”), ALL RIGHT, TITLE AND INTEREST IN AND TO THE PURCHASED
ASSETS, AND PURCHASER AGREES TO PURCHASE AND ACQUIRE ALL SUCH PURCHASED ASSETS
ON THE DATE HEREOF, SUBJECT TO THE CONDITIONS PRECEDENT SET FORTH IN SECTION
3(A) BELOW.  EACH PURCHASED ACCOUNT SHALL HAVE A UNIQUE SEQUENCE NUMBER MUTUALLY
AGREED TO BY SELLER AND PURCHASER AS SET FORTH IN THE LOCKBOX AGREEMENT.

 

(B)           PURCHASE ON ANY DATE SUBSEQUENT TO THE INITIAL PURCHASE DATE.  ANY
SELLER MAY, FROM TIME TO TIME AFTER THE INITIAL PURCHASE DATE, OFFER TO SELL TO
PURCHASER ADDITIONAL PURCHASED ASSETS BY PROVIDING PURCHASER A DULY EXECUTED
PURCHASE SUPPLEMENT, AND PURCHASER MAY, FROM TIME TO TIME, AT ITS SOLE
DISCRETION, AGREE TO PURCHASE SUCH ADDITIONAL PURCHASED ASSETS SUBJECT TO THE
CONDITIONS PRECEDENT SET FORTH IN SECTION 3(B) BELOW.

 


2.             EFFECTIVENESS; TRUE SALE; DISCLAIMER OF LIABILITY.  THE SELLERS
AND PURCHASER AGREE THAT THE SALE AND ASSIGNMENT OF EACH PURCHASED ASSET
PURSUANT HERETO SHALL BE EFFECTED IMMEDIATELY AND AUTOMATICALLY WITHOUT ANY
FURTHER ACT OR ACKNOWLEDGEMENT ON THE PART OF ANY SELLER, PURCHASER OR ANY OTHER
PERSON, BUT SUBJECT TO SECTION 3 BELOW.  THE SELLERS AND PURCHASER FURTHER AGREE
THAT THE SALE AND ASSIGNMENT OF THE PURCHASED ASSETS PURSUANT HERETO IS A SALE
AND ASSIGNMENT OF THE PURCHASED ASSETS FOR VALUABLE CONSIDERATION AND SHALL IN
NO EVENT BE CONSTRUED AS A SALE AND ASSIGNMENT OF THE PURCHASED ASSETS FOR
SECURITY.  PURCHASER SHALL HAVE NO OBLIGATION OR LIABILITY WITH RESPECT TO ANY
CONTRACTS OR UNDERLYING OBLIGATIONS RELATING TO THE PURCHASED ASSETS, AND
PURCHASER SHALL HAVE NO OBLIGATION OR LIABILITY TO ANY OBLIGOR THEREON OR
CUSTOMER OR OTHER CLIENT OF ANY SELLER (INCLUDING ANY OBLIGATIONS TO PERFORM ANY
OF THE OBLIGATIONS OF ANY SELLER UNDER OR IN RESPECT OF CONTRACTS OR OTHER
UNDERLYING OBLIGATIONS RELATING TO THE PURCHASED ASSETS).  THE ASSUMPTION OF ANY
SUCH OBLIGATION OR LIABILITY BY PURCHASER IS EXPRESSLY DISCLAIMED.


 

--------------------------------------------------------------------------------


 


3.             CONDITIONS PRECEDENT.


 

(A)           THE EFFECTIVENESS OF THIS AGREEMENT AND THE OBLIGATION OF
PURCHASER TO PURCHASE THE PURCHASED ASSETS, AS OF THE DATE HEREOF, IS SUBJECT TO
THE SATISFACTION OF ALL OF THE CONDITIONS SET FORTH BELOW:

 

(1)           PURCHASER SHALL HAVE RECEIVED, IN FORM AND SUBSTANCE SATISFACTORY
TO PURCHASER, THE DULY EXECUTED TRANSACTION DOCUMENTS AND ALL OTHER DOCUMENTS,
INSTRUMENTS, INFORMATION, AGREEMENTS, NOTES, GUARANTEES, CERTIFICATES, ORDERS,
AUTHORIZATIONS, FINANCING STATEMENTS, MORTGAGES, AND OTHER DOCUMENTS WHICH
PURCHASER MAY REASONABLY REQUEST.

 

(2)           PURCHASER SHALL HAVE RECEIVED THE RESULTS OF LIEN SEARCHES FOR
EACH SELLER IN ALL JURISDICTIONS AS PURCHASER SHALL REASONABLY REQUEST.

 

(3)           EXCEPT AS SET FORTH IN THE SCHEDULE OF EXCEPTIONS, THERE SHALL NOT
BE PENDING OR, TO THE BEST KNOWLEDGE OF THE SELLERS, THREATENED, ANY LITIGATION,
ACTION, CHARGE, CLAIM, DEMAND, SUIT, PROCEEDING, PETITION, GOVERNMENTAL
INVESTIGATION, OR ARBITRATION BY, AGAINST, OR AFFECTING ANY SELLER OR ANY OF ITS
SUBSIDIARIES OR ANY PROPERTY OF SELLER OR ANY OF ITS SUBSIDIARIES THAT HAS NOT
BEEN DISCLOSED BY THE SELLERS IN WRITING, AND THERE SHALL HAVE OCCURRED NO
DEVELOPMENT IN ANY SUCH ACTION, CHARGE, CLAIM, DEMAND, SUIT, PROCEEDING,
PETITION, GOVERNMENTAL INVESTIGATION, OR ARBITRATION THAT, IN PURCHASER’S
OPINION, WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

(4)           THE SELLERS SHALL HAVE RECEIVED ALL REQUISITE GOVERNMENTAL AND
THIRD PARTY APPROVALS AND CONSENTS, ALL SATISFACTORY IN FORM AND SUBSTANCE TO
PURCHASER.

 

(5)           THE SELLERS SHALL HAVE RECEIVED A RELEASE OF SECURITY INTEREST OR
WAIVER AND CONSENT FROM TEXTRON FINANCIAL CORPORATION, LAURUS MASTER FUND, LTD.
AND INGRAM MICRO, INC., EACH IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
PURCHASER.

 

(B)           THE OBLIGATION, IF PURCHASER ELECTS, IN ITS SOLE DISCRETION, TO
PURCHASE ADDITIONAL PURCHASED ASSETS ON ANY DATE AFTER THE INITIAL PURCHASE
DATE, SHALL, IN EACH CASE, BE SUBJECT TO THE SATISFACTION OF ALL OF THE
CONDITIONS SET FORTH BELOW:

 

(1)           PURCHASER SHALL HAVE RECEIVED A DULY AUTHENTICATED PURCHASE
SUPPLEMENT.

 

(2)           THE REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN AND IN THE
OTHER TRANSACTION DOCUMENTS SHALL BE TRUE, CORRECT AND COMPLETE IN ALL MATERIAL
RESPECTS ON AND AS OF THE APPLICABLE PURCHASE DATE (EXCEPT TO THE EXTENT SUCH
REPRESENTATIONS AND WARRANTIES SPECIFICALLY RELATE TO AN EARLIER DATE, IN WHICH
CASE SUCH REPRESENTATIONS AND WARRANTIES SHALL HAVE BEEN TRUE, CORRECT AND
COMPLETE IN ALL MATERIAL RESPECTS ON AND AS OF SUCH EARLIER DATE).

 

2

--------------------------------------------------------------------------------


 

(3)           EACH SELLER SHALL HAVE PERFORMED IN ALL MATERIAL RESPECTS ALL
AGREEMENTS REQUIRED OF SUCH SELLER UNDER THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS.

 

(4)           EXCEPT AS SET FORTH IN THE SCHEDULE OF EXCEPTIONS, THERE SHALL NOT
BE PENDING OR, TO THE BEST KNOWLEDGE OF THE SELLERS, THREATENED, ANY LITIGATION,
ACTION, CHARGE, CLAIM, DEMAND, SUIT, PROCEEDING, PETITION, GOVERNMENTAL
INVESTIGATION, OR ARBITRATION BY, AGAINST, OR AFFECTING ANY SELLER OR ANY OF ITS
SUBSIDIARIES OR ANY PROPERTY OF SELLER OR ANY OF ITS SUBSIDIARIES THAT HAS NOT
BEEN DISCLOSED BY THE SELLERS IN WRITING, AND THERE SHALL HAVE OCCURRED NO
DEVELOPMENT IN ANY SUCH ACTION, CHARGE, CLAIM, DEMAND, SUIT, PROCEEDING,
PETITION, GOVERNMENTAL INVESTIGATION, OR ARBITRATION THAT, IN PURCHASER’S
COMMERCIALLY REASONABLE JUDGMENT, WOULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.

 

(5)           THE SELLERS SHALL HAVE RECEIVED ALL REQUISITE GOVERNMENTAL AND
THIRD PARTY APPROVALS AND CONSENTS, ALL REASONABLY SATISFACTORY IN FORM AND
SUBSTANCE TO PURCHASER.

 


4.             REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SELLERS.  EXCEPT
AS SET FORTH IN THE SCHEDULE OF EXCEPTIONS, EACH SELLER HEREBY REPRESENTS,
WARRANTS AND COVENANTS TO PURCHASER AS SET FORTH BELOW:


 

(A)           CORPORATE EXISTENCE AND POWER.  EACH SELLER IS A CORPORATION DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
ITS ORGANIZATION AND HAS ALL ORGANIZATIONAL POWER AND ALL MATERIAL GOVERNMENTAL
LICENSES, AUTHORIZATIONS, CONSENTS AND APPROVALS REQUIRED TO CARRY ON ITS
BUSINESS IN EACH JURISDICTION IN WHICH ITS BUSINESS IS NOW CONDUCTED AND EACH
SELLER IS DULY QUALIFIED TO DO BUSINESS IN, AND IS IN GOOD STANDING IN, EVERY
OTHER JURISDICTION IN WHICH THE NATURE OF ITS BUSINESS REQUIRES IT TO BE SO
QUALIFIED, EXCEPT WHERE THE FAILURE TO HAVE SUCH ITEMS OR TO BE SO QUALIFIED OR
IN GOOD STANDING WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.

 

(B)           AUTHORIZATION AND CONTRAVENTION.  THE EXECUTION, DELIVERY AND
PERFORMANCE BY EACH SELLER OF THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS
TO WHICH IT IS A PARTY IS WITHIN ITS ORGANIZATIONAL POWERS, HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY ORGANIZATIONAL ACTION, REQUIRE NO ACTION BY OR IN
RESPECT OF, OR FILING WITH, ANY GOVERNMENTAL ENTITY OR OFFICIAL THEREOF (EXCEPT
FOR UCC FINANCING STATEMENTS), AND DO NOT CONTRAVENE, OR CONSTITUTE A DEFAULT
UNDER, ANY PROVISION OF APPLICABLE LAW, RULE OR REGULATION OR OF THE CERTIFICATE
OF INCORPORATION OF SUCH SELLER OR OF ANY AGREEMENT, JUDGMENT, INJUNCTION,
ORDER, WRIT, DECREE OR OTHER INSTRUMENT BINDING UPON SELLER OR RESULT IN THE
CREATION OR IMPOSITION OF ANY ADVERSE LIEN OR ENCUMBRANCE ON THE ASSETS OF SUCH
SELLER.

 

(C)           LEGAL PROCEEDINGS.  THERE ARE NO JUDGMENTS OUTSTANDING, AGAINST,
OR AFFECTING ANY OF THE PROPERTY OF ANY SELLER NOR IS THERE ANY ACTION, CHARGE,
CLAIM, DEMAND, SUIT, PROCEEDING, PETITION, GOVERNMENTAL INVESTIGATION, OR
ARBITRATION NOW PENDING OR, TO THE BEST OF ANY SELLER’S KNOWLEDGE AFTER DUE
INQUIRY, THREATENED AGAINST OR AFFECTING ANY SELLER OR ANY OF ITS PROPERTY WHICH
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  NO SELLER
HAS RECEIVED ANY OPINION OR MEMORANDUM OR LEGAL ADVICE FROM LEGAL COUNSEL TO THE
EFFECT THAT

 

3

--------------------------------------------------------------------------------


 

ANY SELLER IS EXPOSED TO ANY LIABILITY OR DISADVANTAGE WHICH COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  NO SELLER IS IN VIOLATION OF
ANY MATERIAL ORDER OF ANY COURT, ARBITRATOR OR GOVERNMENTAL ENTITY.

 

(D)           ENFORCEABILITY.  EACH OF THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS HAS BEEN DULY EXECUTED AND DELIVERED AND CONSTITUTES THE LEGAL, VALID
AND BINDING OBLIGATION OF EACH SELLER, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH
ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY, MORATORIUM OR OTHER
SIMILAR LAWS AFFECTING THE RIGHTS OF CREDITORS GENERALLY.

 

(E)           PURCHASED ACCOUNT.  AT THE TIME OF ITS SALE AND ASSIGNMENT TO
PURCHASER, EACH PURCHASED ACCOUNT IS A VALID, BONA FIDE ACCOUNT, REPRESENTING AN
UNDISPUTED INDEBTEDNESS INCURRED BY THE NAMED CUSTOMER FOR GOODS ACTUALLY SOLD
AND DELIVERED OR FOR SERVICES COMPLETELY RENDERED AND SUCH PURCHASED ACCOUNT:
(I) ARISES OUT OF THE SALE OF GOODS OR VENDOR-PROVIDED SERVICES IN THE ORDINARY
COURSE OF BUSINESS; (II) DOES NOT ARISE OUT OF A SALE MADE TO AN AFFILIATE OF
SELLER FOR OPERATIONAL USE BY THAT AFFILIATE AND NOT FOR SUBSEQUENT SALE TO A
CUSTOMER OF SUCH AFFILIATE; (III) HAS NO SET-OFF, OFFSET, COUNTERCLAIM, OR
DEFENSE, GENUINE OR OTHERWISE, TO THE PAYMENT OR COLLECTION OF SUCH PURCHASED
ACCOUNT; (IV) IS PAYABLE IN U.S. DOLLARS AND THE EQUIPMENT RELATED THERETO IS
LOCATED INSIDE THE CONTINENTAL UNITED STATES, CANADA OR ON A FOREIGN MILITARY
BASE (EXCLUDING THE PROVINCE OF NEW FOUNDLAND, THE NORTHWEST TERRITORIES AND THE
TERRITORY OF NUNAVIT); (V) DOES NOT REPRESENT A GUARANTEED SALE, A BILL AND HOLD
TRANSACTION, A SALE-AND-RETURN, A SALE ON APPROVAL, A CASH ON DELIVERY SALE OR A
CONSIGNMENT SALE OR IS NOT MADE PURSUANT TO ANY OTHER WRITTEN AGREEMENT
PROVIDING FOR REPURCHASE OR RETURN; (VI) COMPLIES WITH ALL APPLICABLE LAWS;
(VII) IS NOT SUBJECT TO ANY ADVERSE SECURITY INTEREST, LIEN OR ENCUMBRANCE
(INCLUDING TAX LIENS) OTHER THAN THOSE IN FAVOR OF PURCHASER; (VIII) IS ELIGIBLE
FOR CREDIT INSURANCE (AS DEFINED IN THE MSA) OR OTHERWISE APPROVED IN WRITING BY
PURCHASER; (IX) DOES NOT CONTAIN TERMS PROVIDING FOR PAYMENT IN MORE THAN THIRTY
(30) DAYS FROM THE DATE OF INVOICE; AND (X) WOULD QUALIFY AS AN “ELIGIBLE
ACCOUNT” (AS DEFINED IN AND UNDER THE APLA).

 

(F)            GOOD TITLE.  SELLER HAS GOOD AND MARKETABLE TITLE TO THE
PURCHASED ASSETS, FREE AND CLEAR OF ALL LIENS, SECURITY INTERESTS OR
RESTRICTIONS ON TRANSFER.  SELLER SHALL NOT GRANT OR SUFFER TO EXIST IN FAVOR OF
ANY OTHER PARTY, OTHER THAN PURCHASER, ANY LIEN UPON OR SECURITY INTEREST IN ANY
PURCHASED ASSET (EXCEPT TO THE EXTENT PURCHASED BY SELLER PURSUANT TO SECTION 5
OR 6 HEREOF).  UPON EACH SALE, PURCHASER SHALL ACQUIRE A VALID OWNERSHIP
INTEREST IN EACH PURCHASED ASSET FREE AND CLEAR OF ALL LIENS, SECURITY INTERESTS
OR RESTRICTIONS ON TRANSFER (EXCEPT AS CREATED BY PURCHASER).

 

(G)           LOCATION OF BOOKS AND RECORDS.  ALL BOOKS AND RECORDS PERTAINING
TO THE PURCHASED ASSETS OWNED BY SELLER SHALL BE MAINTAINED SOLELY AND
EXCLUSIVELY AT THE ADDRESSES SET FORTH ON SCHEDULE I HEREOF AND NO SUCH BOOKS
AND RECORDS SHALL BE MOVED OR TRANSFERRED WITHOUT GIVING PURCHASER THIRTY (30)
DAYS’ PRIOR WRITTEN NOTICE.

 

(H)           NO DEFAULT.  SELLER IS NOT IN DEFAULT IN THE PERFORMANCE,
OBSERVANCE, OR FULFILLMENT OF ANY OF THE OBLIGATIONS, COVENANTS, OR CONDITIONS
CONTAINED IN ANY OF SELLER’S OBLIGATIONS UNDER ANY CONTRACT OR PURCHASED ASSET,
EXCEPT FOR ANY SUCH DEFAULT THAT COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT, AND NO CONDITION EXISTS THAT, WITH THE

 

4

--------------------------------------------------------------------------------


 

GIVING OF NOTICE OR THE LAPSE OF TIME OR BOTH, WOULD CONSTITUTE SUCH A DEFAULT
UNDER ANY CONTRACT OR PURCHASED ASSET.

 

(I)            NO VIOLATION OF LAWS.  SELLER IS NOT IN VIOLATION OF ANY LAW,
ORDINANCE, RULE, REGULATION, ORDER, POLICY, GUIDELINE, OR OTHER REQUIREMENT OF
ANY DOMESTIC OR FOREIGN GOVERNMENT OR ANY INSTRUMENTALITY OR AGENCY THEREOF,
HAVING JURISDICTION OVER THE CONDUCT OF SELLER’S BUSINESS OR THE OWNERSHIP OF
SELLER’S PROPERTIES, INCLUDING, WITHOUT LIMITATION, ANY VIOLATION RELATING TO
ANY USE, RELEASE, STORAGE, TRANSPORT, OR DISPOSAL OF ANY HAZARDOUS MATERIAL,
WHICH VIOLATION WOULD SUBJECT SELLER OR ANY OF ITS OFFICERS TO CRIMINAL
LIABILITY OR HAVE A MATERIAL ADVERSE EFFECT ON SELLER’S BUSINESS OR OPERATIONS
AND NO SUCH VIOLATION HAS BEEN ALLEGED.

 

(J)            DISCLOSURE; ACCURACY OF INFORMATION.  ALL INFORMATION FURNISHED
TO PURCHASER BY OR ON BEHALF OF SELLER CONCERNING THE PURCHASED ASSETS OR THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS, THE PROCEEDS THEREOF,
SELLER’S FINANCIAL CONDITION OR OTHERWISE, IS AND WILL BE COMPLETE, ACCURATE,
AND CORRECT IN ALL MATERIAL RESPECTS AT THE TIME THE SAME IS FURNISHED.  THE
REPRESENTATIONS AND WARRANTIES OF SELLER CONTAINED IN THE TRANSACTION DOCUMENTS
AND THE INFORMATION CONTAINED IN THE OTHER DOCUMENTS, CERTIFICATES AND WRITTEN
STATEMENTS FURNISHED TO PURCHASER BY OR ON BEHALF OF SELLER FOR USE IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT, WHEN TAKEN TOGETHER, DO NOT CONTAIN ANY UNTRUE STATEMENT
OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE
THE STATEMENTS CONTAINED HEREIN OR THEREIN NOT MATERIALLY MISLEADING IN LIGHT OF
THE CIRCUMSTANCES IN WHICH THE SAME WERE MADE.  THERE IS NO FACT KNOWN TO SELLER
(OTHER THAN MATTERS OF A GENERAL ECONOMIC NATURE) THAT HAS HAD, OR COULD
REASONABLY BE EXPECTED TO RESULT IN, A MATERIAL ADVERSE EFFECT AND THAT HAS NOT
BEEN DISCLOSED HEREIN OR IN SUCH OTHER DOCUMENTS, CERTIFICATES AND STATEMENTS
FURNISHED TO PURCHASER FOR USE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.  ANY PROJECTIONS FURNISHED TO
PURCHASER BY OR ON BEHALF OF SELLER ARE BASED UPON GOOD FAITH ESTIMATES AND
ASSUMPTIONS BELIEVED BY SELLER TO BE REASONABLE AT THE TIME MADE, IT BEING
RECOGNIZED BY PURCHASER THAT SUCH PROJECTIONS AS TO FUTURE EVENTS ARE NOT TO BE
VIEWED AS FACTS AND THAT ACTUAL RESULTS DURING THE PERIOD OR PERIODS COVERED BY
ANY SUCH PROJECTIONS MAY DIFFER FROM THE PROJECTED RESULTS.

 

(K)           NO BULK SALES.  NO TRANSACTION CONTEMPLATED HEREBY REQUIRES
COMPLIANCE WITH ANY BULK SALES ACT OR SIMILAR LAW.

 

(L)            PREFERENCE; VOIDABILITY.  PURCHASER HAS GIVEN REASONABLY
EQUIVALENT VALUE TO SELLER IN CONSIDERATION FOR THE SALE TO PURCHASER OF THE
PURCHASED ASSETS BY SELLER, AND EACH SUCH SALE HAS NOT BEEN MADE FOR OR ON
ACCOUNT OF AN ANTECEDENT DEBT OWED BY SELLER TO PURCHASER.

 

(M)          MARGIN STOCK.  NO PROCEEDS OF ANY SALE HEREUNDER OR UNDER ANY OTHER
TRANSACTION DOCUMENT SHALL BE USED BY SELLER TO ACQUIRE ANY SECURITY IN ANY
TRANSACTION WHICH IS SUBJECT TO SECTION 12 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED OR FOR ANY PURPOSE THAT VIOLATES ANY APPLICABLE LAW, RULE OR
REGULATION, INCLUDING REGULATION U OF THE FEDERAL RESERVE BOARD.

 

(N)           USE OF PROCEEDS.  THE SELLERS SHALL USE THE PROCEEDS OF THE
PURCHASE PRICE  (I) FOR GENERAL WORKING CAPITAL PURPOSES AND (II) TO PAY OFF ALL
INDEBTEDNESS OWING TO TEXTRON

 

5

--------------------------------------------------------------------------------


 

FINANCIAL CORPORATION BY THE SELLERS, AS OF THE CLOSING DATE, AND UPON SUCH
REPAYMENT (WHICH MAY OCCUR AFTER THE CLOSING DATE), ALL INDEBTEDNESS AND
LIABILITY OWING TO TEXTRON FINANCIAL CORPORATION BY SELLER SHALL BE FULLY
DISCHARGED AND TERMINATED.

 

(O)           APLA COVENANTS.  THE COVENANTS AND OBLIGATIONS OF EACH SELLER
UNDER THE APLA SHALL BE INCORPORATED HEREIN BY THIS REFERENCE MUTATIS MUTANDIS
AND SHALL, FOR THE AVOIDANCE OF DOUBT, APPLY TO THE PURCHASED ACCOUNTS.

 

(P)           CONTINUING REPRESENTATIONS, ETC.  ALL COVENANTS, REPRESENTATIONS,
AND WARRANTIES CONTAINED IN THIS AGREEMENT SHALL BE TRUE AND CORRECT AS OF THE
DATE HEREOF AND SHALL BE DEEMED CONTINUING.

 


5.             BREACH OF REPRESENTATION, WARRANTY OR COVENANT; REMEDY.  IF ANY
SELLER BREACHES ANY REPRESENTATION, WARRANTY OR COVENANT SET FORTH IN SECTION 4
HEREOF IN RESPECT OF ANY PURCHASED ACCOUNT, THE SELLERS SHALL PROMPTLY UPON
PURCHASER’S WRITTEN REQUEST (AND, IN ANY EVENT, WITHIN FIVE (5) BUSINESS DAYS
AFTER RECEIPT THEREOF) PURCHASE FROM PURCHASER SUCH PURCHASED ACCOUNT AT A
REPURCHASE PRICE EQUAL TO THE OUTSTANDING FACE AMOUNT OF SUCH PURCHASED ACCOUNT.


 


6.             REPURCHASE OBLIGATION.  IF, ON THE 150TH DAY AFTER THE DATE OF
THE APPLICABLE INVOICE WITH RESPECT TO A PURCHASED ACCOUNT, SUCH PURCHASED
ACCOUNT REMAINS PARTIALLY OR FULLY UNPAID, THE SELLERS SHALL PROMPTLY UPON
PURCHASER’S WRITTEN REQUEST (AND, IN ANY EVENT, WITHIN FIVE (5) BUSINESS DAYS
AFTER RECEIPT THEREOF) PURCHASE FROM PURCHASER SUCH PURCHASED ACCOUNT AT A
REPURCHASE PRICE EQUAL TO THE OUTSTANDING FACE AMOUNT OF SUCH PURCHASED ACCOUNT;
PROVIDED, HOWEVER, THAT THE TOTAL OF ALL PURCHASES BY THE SELLERS UNDER THIS
SECTION 6 SHALL NOT EXCEED, IN THE AGGREGATE, FIFTEEN PERCENT (15%) OF THE TOTAL
PURCHASE PRICE FOR ALL PURCHASED ACCOUNTS PAID BY PURCHASER UNDER THIS
AGREEMENT.


 


7.             GRANT OF SECURITY INTEREST.  NOTWITHSTANDING THE EXPRESS INTENT
OF THE PARTIES HERETO, IF THE PURCHASE AND SALE OF THE PURCHASED ASSETS UNDER
THIS AGREEMENT IS HELD OR DEEMED NOT TO BE A SALE UNDER APPLICABLE LAW OR IS
HELD OR DEEMED TO BE A PLEDGE OF SECURITY FOR A LOAN, IN SUCH EVENT, (A) EACH
SELLER SHALL BE DEEMED TO HAVE GRANTED AND DOES HEREBY GRANT TO PURCHASER A
FIRST PRIORITY SECURITY INTEREST IN THE ENTIRE RIGHT, TITLE AND INTEREST OF SUCH
SELLER IN, TO AND UNDER ALL PURCHASED ASSETS AND ALL PROCEEDS THEREOF AS
COLLATERAL SECURITY FOR ALL OBLIGATIONS OF SELLER UNDER THIS AGREEMENT AND (B)
THIS AGREEMENT SHALL CONSTITUTE A SECURITY AGREEMENT UNDER APPLICABLE LAW.  EACH
SELLER AGREES TO EXECUTE AND DELIVER TO PURCHASER SUCH FURTHER INSTRUMENTS OF
ASSIGNMENT, FINANCING STATEMENTS, AND INSTRUMENTS OF FURTHER ASSURANCE AS
PURCHASER MAY REASONABLY REQUIRE.  EACH SELLER AUTHORIZES PURCHASER TO FILE SUCH
UCC FINANCING STATEMENTS AS PURCHASER MAY DEEM NECESSARY OR DESIRABLE IN ORDER
TO PERFECT AND MAINTAIN THE INTERESTS OF PURCHASER IN THE PURCHASED ASSETS. 
EACH SELLER FURTHER AGREES THAT PURCHASER MAY FILE THIS AGREEMENT OR A COPY
HEREOF AS SUCH UCC FINANCING STATEMENT.


 


8.                                       ADMINISTRATION.


 

(A)           THE SELLERS SHALL, FROM TIME TO TIME, EXECUTE AND DELIVER TO
PURCHASER CONFIRMATORY SCHEDULES OF THE PURCHASED ACCOUNTS, TOGETHER WITH ONE
(1) COPY OF EACH INVOICE, ACCEPTABLE EVIDENCE OF SHIPMENT OR PERFORMANCE OF
SERVICES AND SUCH OTHER DOCUMENTATION AND

 

6

--------------------------------------------------------------------------------


 

PROOFS OF DELIVERY AS PURCHASER MAY REASONABLY REQUIRE.  THE SELLERS AGREE TO
PREPARE AND MAIL ALL INVOICES RELATING TO ALL PURCHASED ACCOUNTS, BUT PURCHASER
MAY DO SO AT PURCHASER’S OPTION.

 

(B)           THE SELLERS SHALL INSTRUCT ALL ACCOUNT DEBTORS, OR CAUSE ALL
ACCOUNT DEBTORS TO BE INSTRUCTED, TO CAUSE ALL COLLECTIONS AND ALL OTHER
PAYMENTS OR OTHER COLLECTIONS IN RESPECT OF RECEIVABLES ORIGINATED BY ANY SELLER
THAT ARE NOT PURCHASED ACCOUNTS TO BE DEPOSITED DIRECTLY TO THE LOCKBOX ACCOUNT.

 

(C)           IF ANY REMITTANCES IN RESPECT OF A PURCHASED ASSET ARE MADE
DIRECTLY TO ANY SELLER OR EMPLOYEES OR AGENTS OF ANY SELLER IN THEIR INDIVIDUAL
CAPACITY AND NOT AS AGENT FOR PURCHASER, THEN SUCH PARTY SHALL ACT AS TRUSTEE OF
AN EXPRESS TRUST FOR PURCHASER’S BENEFIT, HOLD THE SAME AS PURCHASER’S PROPERTY,
AND DELIVER THE SAME TO PURCHASER FORTHWITH IN KIND.  PURCHASER AND/OR SUCH
DESIGNEE AS PURCHASER MAY FROM TIME TO TIME APPOINT ARE HEREBY APPOINTED EACH
SELLER’S ATTORNEY-IN-FACT TO ENDORSE SUCH SELLER’S NAME ON ANY AND ALL CHECKS OR
OTHER FORMS OF REMITTANCES RECEIVED BY PURCHASER WHERE SUCH ENDORSEMENT IS
REQUIRED TO EFFECT COLLECTION AND TRANSMIT NOTICES TO CUSTOMERS, IN SUCH
SELLER’S OR PURCHASER’S NAME, THAT AMOUNTS OWING BY THEM HAVE BEEN ASSIGNED AND
ARE PAYABLE DIRECTLY TO PURCHASER; THIS POWER, BEING COUPLED WITH AN INTEREST,
IS IRREVOCABLE.

 

(D)           THE SELLERS WILL SUPPLY CUSTOMERS, IN THE FORMAT REQUIRED BY
CUSTOMERS, WITH ALL FORMS, DOCUMENTS, CERTIFICATES, ETC. THAT CUSTOMERS REQUIRE
TO PROCESS THE PURCHASED ACCOUNTS FOR PAYMENT.

 

(E)           ON THE EFFECTIVE DATE OF THIS AGREEMENT AND EACH SUBSEQUENT
PURCHASE DATE, IN COORDINATION WITH PURCHASER’S DAILY CASH APPLICATION REVIEW
AND APPROVAL AS SET FORTH IN THE LOCKBOX AGREEMENT, AND FROM TIME TO TIME, UPON
PURCHASER’S REQUEST, THE SELLERS WILL DELIVER TO PURCHASER AN AGED TRIAL BALANCE
OF ALL THEN EXISTING PURCHASED ACCOUNTS.  ALL SUCH REPORTS SHALL BE IN FORM AND
SUBSTANCE SATISFACTORY TO PURCHASER.  IF PURCHASER REQUESTS, THE SELLERS AGREE
TO PROVIDE PURCHASER WITH COPIES OF ALL OF THE SELLERS’ BILLS OF LADING OR
PROOFS OF DELIVERY AND SUPPLIER INVOICES AND RECEIVING EVIDENCE AND OF THE
SELLERS’ SALES REGISTRY, SALES JOURNAL, OR OTHER INFORMATION REGARDING SALES,
INCLUDING CUSTOMER OPEN ORDER REPORTS.

 


9.             DEFINITIONS.  AS USED HEREIN, THE FOLLOWING TERMS SHALL HAVE THE
FOLLOWING CORRESPONDING MEANINGS:


 

“APLA” shall mean that certain Asset Purchase and Liability Assumption
Agreement, dated as of the date hereof, among Purchaser and the Sellers, as such
agreement may be amended, supplemented, restated, amended and restated, or
otherwise modified from time to time pursuant to the terms thereof.

 

“Initial Purchase Date” shall have the meaning assigned to such term in Section
1(a).

 

“Purchased Accounts” shall mean receivables listed on Annex A attached hereto,
which may be amended from time to time pursuant to a Purchase Supplement.  Upon
the effectiveness of a Purchase Supplement, the receivables set forth in such
Purchase Supplement shall also constitute “Purchased Accounts” hereunder, and
Annex A shall automatically be amended and restated to include the new
receivables.

 

7

--------------------------------------------------------------------------------


 

“Purchased Assets” shall mean the Purchased Accounts, the Related Security and
the Collections.

 

“Purchase Price” shall mean 80% of the gross book value of all Purchased
Accounts less the amount of any liability to a third party assumed by Purchaser
with respect to such Purchased Accounts.

 

“Purchase Supplement” shall mean a supplement to this Agreement that (i) is duly
authenticated (within the meaning of the UCC) by a Seller, (ii) may be in
physical or electronic form, including substantially in the form of Exhibit A
attached hereto, (iii) includes a list by invoice sequences of receivables
offered for purchase thereby, which invoice sequences shall have the unique
sequence identifier (as set forth in Section 1(a) above) identifying such
Account as being sold to Purchaser, (iv) includes evidence satisfactory to
Purchaser that each Account offered for purchase thereby is an Account eligible
for sale under this Agreement, including Section 4(e) above, and (v) is
otherwise acceptable in form and substance to Purchaser in its sole discretion.

 

“Schedule of Exceptions” shall mean Schedule II attached hereto.

 

“Transaction Documents” shall mean collectively this Agreement, the Lockbox
Agreement, the MSA, the APLA, any Purchase Supplement and all other instruments,
documents and agreements executed by or on behalf of Seller and delivered
concurrently herewith or at any time hereafter to Purchaser in connection with
the Purchased Accounts and other transactions contemplated by this Agreement,
all as amended, supplemented, restated, amended and restated, or otherwise
modified from time to time pursuant to the terms thereof.

 

Capitalized terms used in this Agreement but not defined in this Section 9 shall
have the respective meanings given such terms in the APLA.  Terms used in this
Agreement that are defined in the UCC but not defined in this Section 9 shall
have the meanings given such terms in the UCC.  The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined. 
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.  The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”. 
The word “will” shall be construed to have the same meaning and effect as the
word “shall”.  Unless the context requires otherwise or as otherwise expressly
provided in this Agreement (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein);
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns; (iii) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof; (iv) all
references herein to Sections, Annexes and Schedules shall be construed to refer
to Sections of, and Annexes and Schedules to, this Agreement (unless expressly
referring to another agreement); (v) all accounting terms not otherwise defined
herein shall have the meanings assigned to them in conformity with GAAP; and
(vi) all calculations and other information required to be made or

 

8

--------------------------------------------------------------------------------


 

delivered pursuant to this Agreement shall be prepared in accordance with GAAP
as in effect at the time of such preparation.

 


10.           INDEMNIFICATION.  WITHOUT LIMITING ANY OTHER RIGHTS THAT ANY SUCH
PERSON MAY HAVE HEREUNDER OR UNDER APPLICABLE LAW, SELLER HEREBY INDEMNIFIES AND
HOLDS HARMLESS PURCHASER AND ITS SUCCESSORS, TRANSFEREES AND ASSIGNS AND ALL
OFFICERS, DIRECTORS, SHAREHOLDERS, CONTROLLING PERSONS, EMPLOYEES AND AGENTS OF
ANY OF THE FOREGOING (EACH, AN “INDEMNIFIED PARTY”), FORTHWITH ON DEMAND, FROM
AND AGAINST ANY AND ALL DAMAGES, LOSSES, CLAIMS, LIABILITIES AND RELATED COSTS
AND EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS
(COLLECTIVELY, THE “INDEMNIFIED AMOUNTS”), ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE OWNERSHIP OF ANY PURCHASED
ASSET, EXCLUDING, HOWEVER, (X) INDEMNIFIED AMOUNTS TO THE EXTENT RESULTING FROM
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF SUCH INDEMNIFIED PARTY (IT
BEING THE INTENT OF SELLER TO INDEMNIFY THE INDEMNIFIED PARTIES FOR THEIR
NEGLIGENCE) AND (Y) THE ACCOUNT DEBTOR’S FAILURE TO PAY WHEN DUE THE UNPAID
BALANCE OF ANY PURCHASED ACCOUNT AS A RESULT OF THE FINANCIAL INABILITY OF SUCH
ACCOUNT DEBTOR TO PAY OR THE INSOLVENCY THEREOF (EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED IN THIS AGREEMENT INCLUDING, WITHOUT LIMITATION, SECTIONS
5 AND 6 HEREOF).  WITHOUT LIMITING THE FOREGOING, SELLER HEREBY INDEMNIFIES AND
HOLDS HARMLESS EACH INDEMNIFIED PARTY FOR INDEMNIFIED AMOUNTS ARISING OUT OF OR
RELATING TO:


 

(A)           THE BREACH OF ANY REPRESENTATION OR WARRANTY MADE BY SELLER
PURSUANT TO OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT;

 

(B)           ANY FAILURE OF SELLER TO PERFORM ANY OF ITS DUTIES OR OBLIGATIONS
HEREUNDER; OR THE NONCONFORMITY OF ANY PURCHASED ACCOUNT OR THE RELATED CONTRACT
OR UNDERLYING OBLIGATIONS WITH ANY APPLICABLE LAW, RULE OR REGULATION;

 

(C)           ANY CLAIM RESULTING FROM THE SALE OF THE MERCHANDISE OR SERVICES
RELATED TO ANY PURCHASED ACCOUNT OR THE FURNISHING OF OR FAILURE TO FURNISH SUCH
MERCHANDISE OR SERVICES; OR ANY PRODUCTS LIABILITY CLAIM ARISING OUT OF OR IN
CONNECTION WITH MERCHANDISE OR SERVICES THAT ARE THE SUBJECT OF ANY PURCHASED
ACCOUNT;

 

(D)           ANY TAX (OTHER THAN INCOME TAX OF PURCHASER) OR GOVERNMENTAL FEE
OR CHARGE, ALL INTEREST AND PENALTIES THEREON OR WITH RESPECT THERETO, AND ALL
OUT-OF-POCKET COSTS AND EXPENSES, INCLUDING THE REASONABLE FEES AND EXPENSES OF
COUNSEL IN DEFENDING AGAINST THE SAME, WHICH MAY ARISE BY REASON OF THE PURCHASE
OR OWNERSHIP OF ANY PURCHASED ACCOUNT;

 

(E)           ANY COMMINGLING OF COLLECTIONS OF THE PURCHASED ACCOUNTS WITH
FUNDS OF SELLER OR ANY OF ITS AFFILIATES; AND

 

(F)            ANY INVESTIGATION, LITIGATION OR PROCEEDING RELATED TO THIS
AGREEMENT OR THE USE OF PROCEEDS OF PURCHASES HEREUNDER OR THE OWNERSHIP OF, OR
IN RESPECT OF, ANY PURCHASED ACCOUNT OR RELATED CONTRACT.

 


11.                                 MISCELLANEOUS.


 

(A)           AMENDMENT.  THE TERMS OF THIS AGREEMENT SHALL NOT BE ALTERED,
MODIFIED, AMENDED OR SUPPLEMENTED IN ANY MANNER WHATSOEVER EXCEPT BY WRITTEN
INSTRUMENT SIGNED BY ALL PARTIES HERETO AND DELIVERED BY EACH PARTY TO THE
OTHER.

 

9

--------------------------------------------------------------------------------


 

(B)           NO WAIVER; CUMULATIVE REMEDIES.  NO FAILURE TO EXERCISE AND NO
DELAY IN EXERCISING, ON THE PART OF PURCHASER, ANY RIGHT, REMEDY, POWER OR
PRIVILEGE HEREUNDER, SHALL OPERATE AS A WAIVER THEREOF; NOR SHALL ANY SINGLE OR
PARTIAL EXERCISE OF ANY RIGHT, REMEDY, POWER OR PRIVILEGE HEREUNDER PRECLUDE ANY
OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, REMEDY,
POWER OR PRIVILEGE.  THE RIGHTS, REMEDIES, POWERS AND PRIVILEGES HEREIN PROVIDED
ARE CUMULATIVE AND NOT EXHAUSTIVE OF ANY RIGHTS, REMEDIES, POWERS AND PRIVILEGE
PROVIDED BY LAW.

 

(C)           NOTICES.  ANY WRITTEN NOTICE TO BE GIVEN UNDER THIS AGREEMENT
SHALL BE IN WRITING ADDRESSED TO THE RESPECTIVE PARTY AS FOLLOWS (OR SUCH OTHER
ADDRESS AS MAY HAVE BEEN DESIGNATED IN A WRITTEN NOTICE TO THE OTHER PARTIES):

 

If to Purchaser:

 

New England Technology Finance, LLC

c/o Global Technology Finance LLC

1301 Dove Street, Suite 750

Newport Beach, CA 92660

Attention:  Mr. Paul Stemler

Telephone No.:  (949) 955-1866

Facsimile No.:  (949) 955-1907

Email address:  pstemler@4gtf.com

 

With a copy to:

 

Latham & Watkins LLP

633 West Fifth Street, Suite 4000

Los Angeles, CA 90071-2007

Attention:  Dominic Yoong

Telephone No.:  (213) 891-8704

Facsimile No.:  (213) 891-8763

Email address:  dominic.yoong@lw.com

 

If to any Seller:

 

c/o Dyntek, Inc.

19700 Fairchild Road, Suite 350

Irvine, CA 92612

Attention:  Chief Financial Officer

Telephone No.:  (949) 955-0078

Facsimile No.:  (949) 955-0086

Email address:  Robert.Webber@dyntek.com

 

with a copy to:

 

Stradling Yocca Carlson & Rauth

660 Newport Center Drive, Suite 1600

 

10

--------------------------------------------------------------------------------


 

Newport Beach, California 92660

Attention:  Christopher D. Ivey

Telephone No.:  (949) 725-4000

Facsimile No.:  (949) 823-5121

Email address:  civey@SYCR.com

 

All written notices will be personally served, telecopied, emailed or sent by
overnight courier service or United States mail and will be deemed to have been
given:  (i) if delivered in person, when delivered; (ii) if delivered by
telecopy, on the date of transmission if transmitted on a business day before
4:00 p.m. (New York, New York time) or, if not, on the next succeeding business
day; (iii) if delivered by overnight courier, when delivered; (iv) if emailed,
when received; or (v) if by United States mail, four (4) business days after
depositing the same in the United States mail, postage prepaid and properly
addressed.

 

(D)           ASSIGNMENT.  THIS AGREEMENT MAY NOT BE ASSIGNED BY ANY SELLER
WITHOUT PURCHASER’S PRIOR WRITTEN CONSENT.  EACH SELLER ACKNOWLEDGES AND AGREES
THAT PURCHASER MAY ASSIGN AS COLLATERAL ITS RIGHT, TITLE AND INTEREST IN THIS
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS TO ITS LENDERS OR FACTORS,
INCLUDING THE PURCHASER SENIOR CREDITOR.

 

(E)           BINDING EFFECT.  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND
BE BINDING UPON THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED
ASSIGNS.  THE PURCHASER SENIOR CREDITOR IS INTENDED BY THE PARTIES HERETO TO BE
A THIRD-PARTY BENEFICIARY OF THIS AGREEMENT.

 

(F)            ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER WITH ANY AND ALL
OTHER TRANSACTION DOCUMENTS, CONSTITUTE THE FINAL AND ENTIRE AGREEMENT AMONG THE
PARTIES HERETO AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE
PARTIES HERETO.

 

(G)           GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS
MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF LAWS
PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF
THE STATE OF NEW YORK.

 

(H)           DISPUTE RESOLUTION.  EXCEPT WHERE INJUNCTIVE RELIEF IS SOUGHT, IN
THE EVENT OF A DISPUTE BETWEEN THE PARTIES FOR WHICH THE PARTIES ARE UNABLE TO
REACH A MUTUALLY AGREEABLE RESOLUTION IN A REASONABLE MATTER OF TIME, THE
DISPUTE SHALL BE SUBMITTED TO ARBITRATION UNDER THE COMMERCIAL ARBITRATION RULES
OF THE AMERICAN ARBITRATION ASSOCIATION THEN IN EFFECT.  THERE SHALL BE A PANEL
OF THREE ARBITRATORS MUTUALLY AGREED TO BY THE PARTIES (EACH PARTY SELECTING ONE
ARBITRATOR AND THE TWO ARBITRATORS THEN SELECTING A THIRD ARBITRATOR); EACH
ARBITRATOR SHALL HAVE EXPERIENCE IN AND UNDERSTANDING OF THE SUBJECT MATTER OF
THE CONTROVERSY.  THE HEARING SHALL BE HELD AT A MUTUALLY ACCEPTABLE GEOGRAPHIC
LOCATION AND SHALL BE NO MORE THAN FIVE (5) DAYS IN DURATION.  AFTER THE
HEARING, THE PANEL SHALL DECIDE THE CONTROVERSY AND RENDER A WRITTEN DECISION

 

11

--------------------------------------------------------------------------------


 

SETTING FORTH THE ISSUES ADJUDICATED, THE RESOLUTION THEREOF AND THE REASONS FOR
THE AWARD.  SUCH DECISION SHALL BE BINDING ON ALL PARTIES.  PAYMENT OF THE
EXPENSES OF ARBITRATION, INCLUDING THE FEE OF THE ARBITRATORS, SHALL BE ASSESSED
BY THE PANEL BASED ON THE EXTENT TO WHICH EACH PARTY PREVAILS.

 

(I)            SUBMISSION TO JURISDICTION.  SUBJECT TO SECTION 11(H), EACH
SELLER HEREBY CONSENTS TO THE JURISDICTION OF ANY LOCAL, STATE, OR FEDERAL COURT
LOCATED WITHIN THE COUNTY OF NEW YORK, THE STATE OF NEW YORK.  IF ANY SELLER
PRESENTLY IS, OR IN THE FUTURE BECOMES, A NONRESIDENT OF THE STATE OF NEW YORK,
SUCH SELLER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES
THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH SELLER BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO SUCH SELLER, AT THE
ADDRESS OF SUCH SELLER IN PURCHASER’S RECORDS AND SERVICE SO MADE SHALL BE
COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED AS AFORESAID.

 

(J)            WAIVER OF JURY TRIAL.  SUBJECT TO SECTION 11(H), THE SELLERS AND
PURCHASER HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENTS EXECUTED IN CONNECTION WITH THIS AGREEMENT OR ANY DEALINGS
BETWEEN ANY SELLER AND PURCHASER RELATING TO THE SUBJECT MATTER OF THIS
TRANSACTION AND THE BUSINESS RELATIONSHIP THAT IS BEING ESTABLISHED.  THE
SELLERS AND PURCHASER EACH ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT
TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH OF THE SELLERS AND PURCHASER
HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH
OF THE SELLERS AND PURCHASER WILL CONTINUE TO RELY ON THIS WAIVER IN ANY RELATED
FUTURE DEALINGS BETWEEN ANY SELLER AND PURCHASER.  THE SELLERS AND PURCHASER
FURTHER WARRANT AND REPRESENT THAT THEY EACH KNOWINGLY AND VOLUNTARILY WAIVE
THEIR RESPECTIVE JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

 

(K)           HEADINGS.  SECTION HEADINGS HEREIN ARE INCLUDED HEREIN FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A PART HEREOF FOR ANY
OTHER PURPOSE OR BE GIVEN ANY SUBSTANTIVE EFFECT.

 

(L)            SEVERABILITY OF PROVISIONS.  IN THE EVENT THAT ANY PROVISION OF
THIS AGREEMENT IS DEEMED TO BE INVALID BY REASON OF THE OPERATION OF ANY LAW OR
BY REASON OF THE INTERPRETATION PLACED THEREON BY ANY COURT, THIS AGREEMENT
SHALL BE CONSTRUED AS NOT CONTAINING SUCH PROVISION, THE INVALIDITY OF SUCH
PROVISION WILL NOT AFFECT THE VALIDITY OF ANY OTHER PROVISION OF THIS AGREEMENT
AND ALL OTHER PROVISIONS OF THIS AGREEMENT WHICH ARE OTHERWISE LAWFUL AND VALID
SHALL REMAIN IN FULL FORCE AND EFFECT.

 

(M)          COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN MULTIPLE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL, AND ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.  DELIVERY OF AN EXECUTED
COUNTERPART OF THIS AGREEMENT BY FACSIMILE OR

 

12

--------------------------------------------------------------------------------


 

EMAIL SHALL BE EQUALLY AS EFFECTIVE AS DELIVERY OF AN ORIGINAL EXECUTED
COUNTERPART OF THIS AGREEMENT.

 

(N)           SETOFF.  EACH SELLER HEREBY AGREES THAT PURCHASER IS AUTHORIZED AT
ANY TIME OR FROM TIME TO TIME, UPON TEN (10) BUSINESS DAYS WRITTEN NOTICE TO
SELLER (OR ONE (1) BUSINESS DAY NOTICE IF THE APLA HAS BEEN TERMINATED), TO
SETOFF AND TO APPROPRIATE AND APPLY ANY AND ALL AMOUNTS HELD BY PURCHASER FOR
THE ACCOUNT OF SELLER (INCLUDING, WITHOUT LIMITATION, ANY PURCHASE PRICE)
AGAINST AND ON ACCOUNT OF ANY AMOUNTS DUE AND OWING TO PURCHASER BY ANY SELLER
AT ANY TIME, INCLUDING, WITHOUT LIMITATION, AMOUNTS DUE AND OWING TO PURCHASER
UNDER THE OTHER TRANSACTION DOCUMENTS.

 

(Signature Page Follows)

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Sellers and Purchaser has caused this Asset
Purchase Agreement to be executed by their respective duly authorized officers
as of the day first written above.

 

 

THE SELLERS:

 

 

 

 

DYNTEK, INC.

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

DYNTEK SERVICES, INC.

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

PURCHASER:

 

 

 

 

 

 

NEW ENGLAND TECHNOLOGY FINANCE, LLC

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ANNEX A

 

Purchased Accounts

 

(see attached)

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Addresse(s)

 

19700 Fairchild Road, Suite 350

Irvine, CA 92612

 

24401 Halstead Road

Farmington Hills, Michigan 48335

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Schedule of Exceptions

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF

PURCHASE SUPPLEMENT

 

This Purchase Supplement, dated as of [  ], 200[  ] (this “Purchase
Supplement”), is delivered pursuant to that certain Asset Purchase Agreement,
dated as of               , 2005 (as amended, restated, supplemented or
otherwise modified from time to time, the “Agreement”) from Dyntek, Inc., a
Delaware corporation, and Dyntek Services, Inc., a Delaware corporation
(collectively, the “Sellers”), to New York Technology Finance, LLC, a Delaware
limited liability company, as purchaser (“Purchaser”).  Capitalized terms used
herein but not otherwise defined herein shall have the meanings ascribed thereto
in the Agreement.

 

Pursuant to Section 1(b) of the Agreement, the Sellers hereby delivers this
Purchase Supplement and offers the receivables set forth on Annex A hereto and
the related Collections and Related Security (determined as if such receivables
were “Purchased Accounts”) for sale to Purchaser subject to the terms of the
Agreement.  The Purchase Price for such assets is $[  ](1).

 

Purchaser may elect, in its sole discretion, to purchase such assets by signing
the acknowledgment below.  Upon the satisfaction of the conditions precedent set
forth in Section 3(b) of the Agreement, Purchaser shall deliver, by wire or
otherwise, the Purchase Price for such receivables, and such receivables shall
automatically constitute “Purchased Accounts” under the Agreement, and Annex A
to the Agreement shall automatically be amended and restated to include such new
receivables.  For the avoidance of doubt, upon purchase by Purchaser, each such
Purchased Account shall have the unique sequence identifier identifying such
Account as being sold to Purchaser, as set forth in the Lockbox Agreement.

 

For the avoidance of doubt, each of the parties hereto acknowledge and agree
that Purchaser shall be entitled to all rights under the Agreement with respect
to the “Purchased Assets” purchased pursuant to this Purchase Supplement, and
that the representations and warranties contained in the Agreement and in the
other Transaction Documents shall be true, correct and complete in all material
respects on and as of the date hereof (except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true, correct and complete in all
material respects on and as of such earlier date).

 

IN WITNESS WHEREOF, the Sellers have caused this Purchase Supplement to be duly
executed and delivered by its duly authorized officer as of the date set forth
above.

 

 

DYNTEK, INC.

 

 

 

 

By

 

 

--------------------------------------------------------------------------------

(1)                                  With respect to additional Purchased
Accounts, 80% of the gross book value of such receivables less the amount of any
liability to any third party assumed by Purchaser with respect to such
receivables.

 

--------------------------------------------------------------------------------


 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

DYNTEK SERVICES, INC.

 

 

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

 

ACKNOWLEDGED AND ACCEPTED:

 

NEW ENGLAND TECHNOLOGY FINANCE, LLC

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------